Mr. Presiding Justice McBride delivered the opinion of the court. 6. Appeal and error, § 1652*—when erroneous instruction on contributory negligence is cured, by other instructions. An instruction limiting the exercise by the deceased, who was struck and killed by defendant’s railroad train, of the degree of care which an ordinarily prudent person would* have exercised under like circumstances prior to the time of the injury, held, if erroneous as omitting the time immediately prior to the injury, to be cured by other instructions including such prior time. 7. Death, § 73*—when instruction on measure of damages is proper. An instruction that the jury should “assess the plaintiff’s damages at such sum as you believe from the evidence the widow and next of kin have sustained by reason of the death of said deceased, if any,” in an action to recover damages for pecuniary loss to the widow or next of kin by reason of such death, held proper. 8. Railroads, § 772*—when instruction on negligence is properly refused as invading province of jury. Refusal to give an instruction that, as a matter of law, there was no duty on defendant railroad company to have a switchman or brakeman on the front car of a train which was being pushed by an engine at its rear while approaching a public crossing, held not erroneous, as the question was one of fact for the jury. 9. Evidence, § 249*—when booh of ordinances is admissible. A book of city ordinances printed by authority of the city council, held admissible in evidence under the statute. 10. Death, § 67*—when verdict is not excessive. Judgment for $4,000 for death, held not excessive as damages recoverable by the widow and three children of the deceased dependent upon him for support, where he was receiving wages of $2.50 to $3 a day and worked most of the time, and on two trials each jury rendered a verdict for that amount approved by the court.